Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of March 20, 2017 (this “Agreement”), among Gartner,
Inc., a Delaware corporation (the “Borrower”), each other Loan Party party
hereto, the Lenders party hereto and JPMorgan Chase Bank, N.A. (“JPMorgan Chase
Bank”), as administrative agent (the “Administrative Agent”) which shall amend
that certain Credit Agreement, dated as of June 17, 2016, among the Borrower,
the several lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent (as amended pursuant to that certain First Amendment
thereto (the “First Amendment”), dated as of January 20, 2017, among the
Borrower, each other Loan Party party thereto, the Lenders party thereto, and
the Administrative Agent, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
and the Guarantee and Collateral Agreement be amended as set forth herein;

 

WHEREAS, such amendments shall include, among other things, (i) the extension of
the Term Loan Maturity Date and the repricing of the existing Term Loans under
the Credit Agreement (such extended and repriced Initial Term Loans, the
“Extended Term Loans”), (ii) the extension of the Revolving Termination Date
with respect to the Revolving Commitments (such extended Revolving Commitments,
the “Extended Revolving Commitments”) and (iii) the increase of certain
thresholds included in the Guarantee and Collateral Agreement and certain other
modifications thereto;

 

WHEREAS, the Extended Term Loans and Extended Revolving Loans will otherwise
have the same terms as the Term Loans and Revolving Loans, respectively,
currently outstanding under the Credit Agreement except as otherwise set forth
herein;

 

WHEREAS, each existing Term Lender (each, an “Existing Term Lender”; the
existing Term Loans held by it, its “Existing Term Loan”) that executes and
delivers a signature page to this Agreement and in connection therewith agrees
to continue all or a portion of its outstanding Existing Term Loans as Extended
Term Loans (such continued Term Loans, the “Continued Term Loans,” and such Term
Lenders, collectively, the “Continuing Term Lenders”) will thereby (i) agree to
the terms of this Agreement and (ii) agree to continue all or a portion of its
Existing Term Loans outstanding on the Second Amendment Effective Date (as
defined below) as Extended Term Loans in a principal amount equal to the
aggregate principal amount of such Existing Term Loans so continued (the amount
so continued being the amount allocated to such Continuing Term Lender by
JPMorgan Chase Bank, as lead arranger and bookrunner (in such capacity, the
“Lead Arranger”));

 

WHEREAS, each Person (other than a Continuing Term Lender in its capacity as
such) that agrees to make Extended Term Loans (collectively, the “Additional
Term Lenders”) will make Extended Term Loans to the Borrower on the Second
Amendment Effective Date (the “Additional Extended Term Loans”) in such amount
(not in excess of any such commitment) as is determined by the Lead Arranger and
the Borrower and notified to such Additional Term Lender;

 

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “Extended Term Lenders”) are severally willing to continue
their Existing Term Loans as Extended Term Loans and/or to make Additional
Extended Term Loans, as the case may be, subject to the terms and conditions set
forth in this Agreement;



 



2

 

WHEREAS, the proceeds of the Additional Extended Term Loans will be used by the
Borrower to (i) repay in full the outstanding principal amount of the Existing
Term Loans that are not continued as Extended Term Loans hereunder and (ii) pay
accrued interest on any of the foregoing and any related premiums, fees and
expenses;

 

WHEREAS, each existing Revolving Lender (each, an “Existing Revolving Lender”;
the existing Revolving Loans held by it, its “Existing Revolving Loans,” the
existing Revolving Commitments held by it, its “Existing Revolving Commitments”)
that executes and delivers a signature page to this Agreement and in connection
therewith agrees to continue all or a portion of its outstanding Existing
Revolving Commitments as Extended Revolving Commitments (such continued
Revolving Commitments, the “Continued Revolving Commitments” and such Revolving
Lenders, collectively, the “Continuing Revolving Lenders”) will thereby (i)
agree to the terms of this Agreement and (ii) agree to continue all or a portion
of its Existing Revolving Commitments outstanding on the Second Amendment
Effective Date as Extended Revolving Commitments in a principal amount equal to
the aggregate principal amount of such Existing Revolving Commitments so
continued (the amount so continued being the amount allocated to such Continuing
Revolving Lender by the Lead Arranger);

 

WHEREAS, each Person (other than a Continuing Revolving Lender in its capacity
as such) that agrees to make available Extended Revolving Commitments
(collectively, the “Additional Revolving Lenders”) will make available Extended
Revolving Commitments (the “Additional Extended Revolving Commitments”) to the
Borrower on the Second Amendment Effective Date in such amount as is determined
by the Lead Arranger and the Borrower and notified to such Additional Revolving
Lender;

 

WHEREAS, the Continuing Revolving Lenders and the Additional Revolving Lenders
(collectively, the “Extended Revolving Lenders” and, together with the Extended
Term Lenders, the “Extended Lenders”) are severally willing to continue their
Existing Revolving Commitments as Extended Revolving Commitments and/or to make
available Additional Extended Revolving Commitments, as the case may be, subject
to the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Borrower, each other Loan Party, the Required Lenders, the Extended
Term Lenders, the Extended Revolving Lenders and the Administrative Agent are
willing to agree to this Agreement on the terms set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2. Extended Term Loans.

 

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all or a portion of its Existing Term Loans as an
Extended Term Loan on the date requested by the Borrower to be the Second
Amendment Effective Date in a principal amount equal to such Existing Term Loans
and (ii) each Additional Term Lender agrees to make an Extended Term Loan on
such date to the Borrower in a principal amount equal to such Additional Term
Lender’s Extended Term Loan Commitment (as defined below). For purposes hereof,
a Person may become a party to the Credit Agreement as amended hereby and an
Extended Term Lender as of the Second Amendment Effective Date by executing and
delivering to the Administrative Agent, on or prior to the Second Amendment
Effective Date, a signed

 



3

 

counterpart to this Agreement in its capacity as an Extended Term Lender. The
Borrower shall give notice to the Administrative Agent of the proposed Second
Amendment Effective Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each Extended Term Lender thereof.

 

(b) Each Additional Term Lender will make its Extended Term Loan on the Second
Amendment Effective Date by making available to the Administrative Agent, in the
manner contemplated by Section 2.2 of the Credit Agreement, an amount equal to
its Extended Term Loan Commitment. The “Extended Term Loan Commitment” of any
Additional Term Lender will be such amount (not exceeding any commitment offered
by such Additional Term Lender) allocated to it by the Lead Arranger and
notified to it on or prior to the Second Amendment Effective Date. The
commitments of the Additional Term Lenders and the continuation undertakings of
the Continuing Term Lenders are several and no such Lender will be responsible
for any other such Lender’s failure to make or acquire by continuation its
Extended Term Loan. The Extended Term Loans may from time to time be ABR Loans
or Eurodollar Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Section 2.10 of the Credit Agreement.
The execution of the Borrower of this Agreement shall be deemed to constitute
written irrevocable notice in accordance with the procedures set forth in
Section 2.2 of the Credit Agreement requesting that the Additional Term Lender
make the Extended Term Loans. The Extended Term Lenders hereby agree to waive
the notice requirements of Section 2.2 of the Credit Agreement and any indemnity
claim for LIBOR breakage costs under Section 2.18 of the Credit Agreement in
connection with the prepayment or replacement of Existing Term Loans
contemplated hereby.

 

(c) The obligation of each Extended Term Lender to make or acquire by
continuation Extended Term Loans on the Second Amendment Effective Date is
subject to the satisfaction of the conditions set forth in Section 7 of this
Agreement.

 

(d) On and after the Second Amendment Effective Date, the Credit Agreement is
hereby amended so that each reference in the Credit Agreement to “Term Loans”
shall be deemed a reference to the Extended Term Loans contemplated hereby,
except as the context may otherwise require. Notwithstanding the foregoing, the
provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses, increased costs and break funding payments
shall continue in full force and effect with respect to, and for the benefit of,
each Existing Term Loan Lender in respect of such Lender’s Existing Term Loans.

 

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent (in consultation with the
Borrower), including by repayment of Continued Term Loans of a Continuing Term
Lender from the proceeds of Extended Term Loans followed by a subsequent
assignment to it of Extended Term Loans in the same amount.

 

SECTION 3. Extended Revolving Commitments.

 

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all or a portion of its Existing Revolving
Commitments as Extended Revolving Commitments on the date requested by the
Borrower to be the Second Amendment Effective Date in a principal amount equal
to such Existing Revolving Commitments and (ii) each Additional Revolving Lender
agrees to make available Additional Extended Revolving Commitments on such date
to the Borrower in a principal amount equal to such Additional Revolving
Lender’s Extended Revolving Commitment (as defined below). For

 



4

 

purposes hereof, a Person may become a party to the Credit Agreement as amended
hereby and an Extended Revolving Lender as of the Second Amendment Effective
Date by executing and delivering to the Administrative Agent, on or prior to the
Second Amendment Effective Date, a signed counterpart to this Agreement in its
capacity as an Extended Revolving Lender. The Borrower shall give notice to the
Administrative Agent of the proposed Second Amendment Effective Date not later
than one Business Day prior thereto, and the Administrative Agent shall notify
each Extended Revolving Lender thereof.

 

(b) Each Additional Revolving Lender will make its Extended Revolving
Commitments available on the Second Amendment Effective Date by making available
to the Administrative Agent, in the manner contemplated by Section 2.5 of the
Credit Agreement, an amount equal to its Extended Revolving Commitment. The
“Extended Revolving Commitment” of any Additional Revolving Lender will be such
amount (not exceeding any commitment offered by such Additional Revolving
Lender) allocated to it by the Lead Arranger and notified to it on or prior to
the Second Amendment Effective Date. The commitments of the Additional Revolving
Lenders and the continuation undertakings of the Continuing Revolving Lenders
are several and no such Lender will be responsible for any other such Lender’s
failure to make or acquire by continuation its Extended Revolving Commitments.
The Extended Revolving Loans under the Extended Revolving Commitments may from
time to time be ABR Loans or Eurodollar Loans, as determined by the Borrower and
notified to the Administrative Agent as contemplated by Section 2.10 of the
Credit Agreement. The Extended Revolving Lenders hereby agree to waive any
indemnity claim for LIBOR breakage costs under Section 2.18 of the Credit
Agreement in connection with the prepayment or replacement of Existing Revolving
Loans contemplated hereby.

 

(c) The obligation of each Extended Revolving Lender to make available or
continue Extended Revolving Commitments on the Second Amendment Effective Date
is subject to the satisfaction of the conditions set forth in Section 7 of this
Agreement.

 

(d) On and after the Second Amendment Effective Date, the Credit Agreement is
hereby amended so that each reference in the Credit Agreement to “Revolving
Loans” and “Revolving Commitments” shall be deemed a reference to the Extended
Revolving Loans and Extended Revolving Commitments contemplated hereby,
respectively, except as the context may otherwise require. Notwithstanding the
foregoing, the provisions of the Credit Agreement with respect to
indemnification, reimbursement of costs and expenses, increased costs and break
funding payments shall continue in full force and effect with respect to, and
for the benefit of, each Existing Revolving Lender in respect of such Lender’s
Existing Revolving Commitments.

 

(e) Each Extended Revolving Lender shall make an Extended Revolving Loan on the
Second Amendment Effective Date, the proceeds of which will be used to repay
Revolving Loans of the other Revolving Lenders immediately prior to the Second
Amendment Effective Date, and participations in Letters of Credit shall be
reallocated among the Extended Revolving Lenders, so that, after giving effect
thereto, the Extended Revolving Loans, Extended Revolving Commitments and
participations in Letters of Credit outstanding on the Second Amendment
Effective Date are held by the Extended Revolving Lenders pro rata based on
their Extended Revolving Commitments after giving effect to the Extended
Revolving Commitments on the Second Amendment Effective Date (the
“Reallocation”). For the avoidance of doubt (a) commitment fees and interest
shall be payable on the next date that fees and interest are payable pursuant to
Section 2.6 and Section 2.12 of the Credit Agreement, respectively, and reflect
the relative principal amounts of Extended Revolving Loans and participations in
Letters of Credit held by the Revolving Lenders both before and after the
Reallocation, and the Borrower shall not

 



5

 

be required to disburse an interest or fee payment to the Revolving Lenders on
the Second Amendment Effective Date (although interest and fees shall accrue on
such date) merely due to receiving payment of Revolving Loans on such date
pursuant to the Reallocation and (b) none of the notifications contemplated by
Section 2.8 shall be required for any repayment of Revolving Loans made pursuant
to the Reallocation. Notwithstanding anything to the contrary herein, after
giving effect to the Reallocation, (i) the Applicable Margin for the Extended
Revolving Loans held by the Extended Revolving Lenders for the Interest Period
in which the Second Amendment Effective Date occurs shall be calculated to give
effect to the Reallocation on and after the Second Amendment Effective Date and
(ii) the Interest Period in which the Second Amendment Effective Date occurs
shall not be changed. Each Extended Revolving Lender agrees that the prepayment
of Revolving Loans pursuant to the Reallocation shall not be considered a
prepayment for purposes of Section 2.18 of the Credit Agreement.

 

(f) The continuation of Continued Revolving Commitments may be implemented
pursuant to other procedures specified by the Lead Arranger (in consultation
with the Borrower), including by repayment of Continued Revolving Commitments of
a Continuing Revolving Lender from the proceeds of Extended Revolving Loans
followed by a subsequent assignment to it of Extended Revolving Loans in the
same amount.

 

SECTION 4. Declining Lenders. If any (i) existing Term Lender holding Term Loans
or (ii) existing Revolving Lender holding Revolving Commitments declines or
fails to consent to this Agreement (any such Lender, a “Declining Lender”) by
returning a signed counterpart to this Agreement to the Administrative Agent
prior to 5:00 p.m. New York time on Wednesday, March 15, 2017, then pursuant to
and in compliance with the terms of Section 2.20 of the Credit Agreement, such
Declining Lender may be replaced and its relevant Loans and/or Commitments, as
applicable, purchased and assumed by an assignee to be determined by the
Administrative Agent (which will also be deemed to be the execution of an
Assignment and Assumption, and the execution of this Agreement by the
Administrative Agent and the Borrower shall be deemed to be the consent of the
Administrative Agent and the Borrower (to the extent such consent is required
under the Credit Agreement) thereto) and payment of the purchase price required
by Section 2.20 of the Credit Agreement. For purposes hereof, the Administrative
Agent and the Borrower agree that this Agreement shall constitute an Assignment
and Assumption for purposes of the Credit Agreement (including, without
limitation, in respect of Section 2.20) and that the provisions set forth in
Exhibit D to the Credit Agreement shall apply mutatis mutandis in regard to any
assignments effected hereby. For the avoidance of doubt, any Declining Lender
may consent to this Agreement solely in its capacity as Lender under the Credit
Agreement immediately prior to being replaced on the Second Amendment Effective
Date for purposes of calculating receipt of the consent of the Required Lenders.

 

SECTION 5. Amendments. Effective as of the Second Amendment Effective Date (a)
the Credit Agreement is hereby amended to delete the struck text (indicated
textually in the same manner as the following example: struck text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the selected pages of
the Credit Agreement attached as Exhibit A hereto, (b) the Guarantee and
Collateral Agreement is amended in a similar manner as set forth in the selected
pages of the Guarantee and Collateral Agreement attached as Exhibit B hereto,
(c) all of Exhibit A is deleted and replaced with “Reserved” and (d) Exhibit G
and Exhibit H of the Credit Agreement are each hereby amended by (i) replacing
the reference therein to “3.00” with “3.50” and (ii) replacing the reference
Schedule G and Schedule H are each hereby amended by replacing “3.00” with
“3.50” in footnote 3 thereof to “2.1(b)(i)(y) or 2.4(b)(ii)” with “2.1(b)(i)(z)
or 2.4(b)(iii)” (collectively, such amendments, the “Amendments”), except that
any Schedule, Exhibit or other attachment to the Credit Agreement not amended
pursuant to the terms of this Agreement or otherwise included as part of said
Exhibit A or Exhibit B shall remain in effect without any amendment

 



6

 

or other modification thereto. For the avoidance of doubt, each party hereto
acknowledges that the Final Amendments (as defined in the First Amendment) are
included in such Exhibit A for reference purposes but shall not be in effect
until the Final Amendment Effective Date (as defined in the First Amendment).

 

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to each of the Extended Lenders and the Administrative Agent that as of the
Second Amendment Effective Date:

 

(a) Each Loan Party has taken all necessary organizational action to authorize
the execution, delivery and performance of this Agreement and, in the case of
the Borrower, to authorize the extensions of credit pursuant to the Extended
Revolving Loans on the terms and conditions of this Agreement. This Agreement
has been duly executed and delivered on behalf of each Loan Party party hereto.
This Agreement constitutes a legal, valid and binding obligation of each Loan
Party party hereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

 

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (unless such representations and warranties are already so qualified in
which case, such representations and warranties shall be true and correct in all
respects) on and as of such date as if made on and as of such date unless such
representation relates solely to an earlier date, in which case such
representation shall be true and correct as of such date.

 

SECTION 7. Conditions to Effectiveness of the Amendments. This Agreement and the
Amendments shall become effective on the date on which the following conditions
precedent have been satisfied or waived (the date on which such conditions shall
have been so satisfied or waived, the “Second Amendment Effective Date”):

 

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each other Loan Party, the Administrative Agent, the Required Lenders,
the Extended Term Lenders and the Extended Revolving Lenders a counterpart of
this Agreement signed on behalf of such party or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement; and

 

(b) The Administrative Agent shall have received on or before the Second
Amendment Effective Date (i) all fees and other amounts required to be paid to
the Administrative Agent and the Lenders on or prior to the Second Amendment
Effective Date (including, without limitation, amounts required to be paid to
each Declining Lender pursuant to Section 2.20 of the Credit Agreement) and (ii)
all expenses for which invoices have been presented (including the reasonable
and documented fees and expenses of legal counsel) at least three Business Days
prior to the Second Amendment Effective Date (except as otherwise agreed by the
Borrower) to the extent such expenses are payable pursuant to Section 10.5 of
the Credit Agreement.

 

SECTION 8. Effect on the Loan Documents. (a) Except as specifically contemplated
hereby, this Agreement shall not extinguish the Term Loans outstanding under the
Credit Agreement and nothing herein contained shall be construed as a
substitution or novation of the Term Loans outstanding

 



7

 

under the Credit Agreement, which shall remain outstanding after the Second
Amendment Effective Date, as modified hereby. Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. The Borrower hereby agrees, with
respect to each Loan Document to which it is a party, that (i) all of its
obligations, liabilities and indebtedness under such Loan Document shall remain
in full force and effect on a continuous basis after giving effect to this
Agreement and the Amendments and all of the Liens and security interests created
and arising under such Loan Document remain in full force and effect on a
continuous basis, and the perfected status and priority of each such Lien and
security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, after giving effect to this
Agreement and the Amendments, as collateral security for its obligations,
liabilities and indebtedness under the Credit Agreement and the other Loan
Documents;

 

(b) Upon the Second Amendment Effective Date each reference in the Credit
Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,” or in
the other Loan Documents to the “Credit Agreement”, or, in each case, words of
like import shall mean and be a reference to the Credit Agreement, as amended
and modified by the Amendments;

 

(c) Except as expressly set forth in this Agreement, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; and

 

(d) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

 

SECTION 9. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, the reasonable and
documented fees and disbursements of counsel to the Administrative Agent, all in
accordance with and subject to Section 10.5 of the Credit Agreement.

 

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

 

SECTION 11. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, the Administrative Agent and the requisite Lenders in
accordance with Section 10.1 of the Credit Agreement. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 12. Acknowledgement and Consent. Each of the Loan Parties hereby
acknowledges and consents to this Agreement and the amendments to the Credit
Agreement contemplated hereby and agrees, with respect to each Loan Document to
which it is a party:

 



8

 

(a) all of its obligations, liabilities and indebtedness under such Loan
Documents and its guarantee, if any, of the Obligations shall remain in full
force and effect on a continuous basis after giving effect to this Agreement and
the Second Amendment Effective Date; and

 

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continue
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Agreement and the Second Amendment
Effective Date, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement and under its guarantees, if any, in the
Loan Documents.

 

[Remainder of page intentionally left blank.]

 



IN WITNESS WHEREOF, the parties here

 

to have caused this Agreement to be duly executed and delivered by their
respective proper and duly authorized officers as of the day and year first
above written.

 

  GARTNER, INC.       By: /s/ Craig W. Safian   Name: Craig W. Safian   Title:
Chief Financial Officer       COMPUTER FINANCIAL CONSULTANTS, INC.       By: /s/
Craig W. Safian   Name: Craig W. Safian   Title: President       THE RESEARCH
BOARD, INC.       By: /s/ Craig W. Safian   Name: Craig W. Safian   Title:
President       SOFTWARE ADVICE, INC.       By: /s/ Craig W. Safian   Name:
Craig W. Safian   Title: President       DATAQUEST, INC.       By: /s/ Craig W.
Safian   Name: Craig W. Safian   Title: President       CAPTERRA, INC.       By:
/s/ Craig W. Safian   Name: Craig W. Safian   Title: President

 

[Second Amendment – Signature Page]

 





      JPMORGAN CHASE BANK, N.A., as Administrative Agent       By: /s/ D. Scott
Farquhar   Name: D. Scott Farquhar   Title: Executive Director

 

[Second Amendment – Signature Page]

 



  JPMORGAN CHASE BANK, N.A., as Extended Term Lender       By: /s/ D. Scott
Farquhar   Name: D. Scott Farquhar   Title: Executive Director

 

[Second Amendment – Signature Page]

 





  JPMORGAN CHASE BANK, N.A., as Extended Revolving Lender       By: /s/ D. Scott
Farquhar   Name: D. Scott Farquhar   Title: Executive Director

 

[Second Amendment – Signature Page]

 



2

 

  Citizens Bank NA, as an Extended Term Lender       By: /s/ Patricia F. Grieve
  Name: Patricia F. Grieve   Title: Vice President       Citizens Bank NA, as an
Extended Revolving Lender       By: /s/ Patricia F. Grieve   Name: Patricia F.
Grieve   Title: Vice President

 

[Second Amendment – Signature Page]

 



3

 

  TD Bank, N.A., as an Extended Term Lender       By: /s/ Matt Waszmer   Name:
Matt Waszmer   Title: Senior Vice President       TD Bank, N.A., as an Extended
Revolving Lender       By: /s/ Matt Waszmer   Name: Matt Waszmer   Title: Senior
Vice President

 

[Second Amendment – Signature Page]

 



4

 

  U.S. Bank National Association, as an Extended Term Lender       By: /s/
Richard J Ameny Jr.   Name: Richard J. Ameny Jr.   Title: Vice President      
U.S. Bank National Association, as an Extended Revolving Lender       By: /s/
Richard J Ameny Jr.   Name: Richard J. Ameny Jr.   Title: Vice President

 

[Second Amendment – Signature Page]

 



5

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Extended Term Lender       By:
/s/ Melinda A. White   Name: Melinda A. White   Title: Senior Vice President    
  WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Extended Revolving Lender      
By: /s/ Melinda A. White   Name: Melinda A. White   Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



6

 

  BANK OF AMERICA, N.A., as an Extended Term Lender       By: /s/ Christopher T.
Phelan   Name: Christopher T. Phelan   Title: Senior Vice President       BANK
OF AMERICA, N.A., as an Extended Revolving Lender       By: /s/ Christopher T.
Phelan   Name: Christopher T. Phelan   Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



7

 

  SunTrust Bank, as an Extended Term Lender       By: /s/ Sheryl Squires Kerley
  Name: Sheryl Squires Kerley   Title: Vice President       SunTrust Bank, as an
Extended Revolving Lender       By: /s/ Sheryl Squires Kerley   Name: Sheryl
Squires Kerley   Title: Vice President

 

[Second Amendment – Signature Page]

 



8

 

  PNC Bank, National Association, as an Extended Term Lender       By: /s/
Robert M. Martin   Name: Robert M. Martin   Title: Senior Vice President      
PNC Bank, National Association, as an Extended Revolving Lender       By: /s/
Robert M. Martin   Name: Robert M. Martin   Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



9

 

  Citibank, N.A., as an Extended Term Lender       By: /s/ Brian G. Williams  
Name: Brian G. Williams   Title: Senior Vice President       Citibank, N.A., as
an Extended Revolving Lender       By: /s/ Brian G. Williams   Name: Brian G.
Williams   Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



10

 

  GOLDMAN SACHS BANK USA, as an Extended Term Lender       By: /s/ Charles D.
Johnston   Name: Charles D. Johnston   Title: Authorized Signatory       GOLDMAN
SACHS BANK USA, as an Extended Revolving Lender       By: /s/ Charles D.
Johnston   Name: Charles D. Johnston   Title: Authorized Signatory

 

[Second Amendment – Signature Page]

 



11

 

  BMO Harris Bank, N.A., as an Extended Term Lender       By: /s/ Christina
Boyle   Name: Christina Boyle   Title: Managing Director       BMO Harris Bank,
N.A., as an Extended Revolving Lender       By: /s/ Christina Boyle   Name:
Christina Boyle   Title: Managing Director

 

[Second Amendment – Signature Page]

 



12

 

  HSBC BANK USA, NATIONAL ASSOCIATION, as an Extended Revolving Lender       By:
/s/ Robert J Levins   Name: Robert J Levins #21435   Title: Senior Portfolio
Manager

 

[Second Amendment – Signature Page]

 



13

 

  People’s United Bank, N.A., as an Extended Term Lender       By: /s/ James
Riley   Name: James Riley   Title: Senior Vice President       People’s United
Bank, N.A., as an Extended Revolving Lender       By: /s/ James Riley   Name:
James Riley   Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



14

 

  Webster Bank NA, as an Extended Term Lender       By: /s/ George G. Sims  
Name: George G. Sims   Title: Senior Vice President       Webster Bank NA, as an
Extended Revolving Lender       By: /s/ George G. Sims   Name: George G. Sims  
Title: Senior Vice President

 

[Second Amendment – Signature Page]

 



EXHIBIT A TO


SECOND AMENDMENT

 

 

$1,800,000,000

 

CREDIT AGREEMENT

 

among

 

GARTNER, INC.,

 

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., TD BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION

 

as Co-Syndication Agents,

 

BANK OF AMERICA, N.A., SUNTRUST BANK and PNC BANK, NATIONAL ASSOCIATION

 

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 17, 2016

 

as amended by the First Amendment, dated as of January 20, 2017 and the Second
Amendment, dated as of

 

March 20, 2017

 

 



JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A.,

 

TD SECURITIES (USA) LLC and U.S. BANK NATIONAL ASSOCIATION

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Sole Lead Arranger and Bookrunner with respect to the First Amendment and
Second Amendment

 





SCHEDULES:   1.1A   Commitments 3.9     Existing Letters of Credit 4.6    
Litigation 4.10     Tax Claims 4.15     Subsidiaries 4.21     Perfection
requirements 7.2(d)   Existing Indebtedness 7.3(h)   Existing Liens 7.8(e)  
Existing Investments         EXHIBITS:         A     Form of Guarantee and
Collateral Agreement[Reserved] B     Form of Compliance Certificate C     Form
of Closing Certificate D     Form of Assignment and Assumption E     Form of
Legal Opinion of Sullivan & Cromwell LLP F     Form of Exemption Certificate G  
  Form of Increasing Lender Supplement H Form of Augmenting Lender Supplement

 



2

 

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Initial Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided, that in
the case of Section 2.21 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the Aggregate Exposure of all
Lenders (disregarding any Defaulting Lender’s Aggregate Exposure) represented by
such Lender’s Aggregate Exposure. If the Commitments have terminated or expired,
the Aggregate Exposure Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”: (i) for each Type of Revolving Loan or the Commitment Fee
Rate, the rate per annum set forth under the relevant column heading in the
pricing grid immediately below:; and

 

Level Consolidated Applicable Margin Applicable Margin Commitment Fee   Leverage
Ratio for Eurodollar for ABR Revolving Rate     Revolving Loans Loans   I ≥ 5.00
to 1.00 3.00% 2.00% 0.50%   > 4.50 to 1.00     0.40% II < 5.00 to 1.00 2.50%
1.50%     > 4.00 to 1.00     0.35% III ≤ 4.50 to 1.00 2.00% 1.00%  



 



3

 

  > 3.50 to 1.00     0.30% IV ≤ 4.00 to 1.00 1.75% 0.75%     > 2.75 to 1.00    
0.25% V ≤ 3.50 to 1.00 1.50% 0.50%     > 1.75 to 1.00       VI ≤ 2.75 to 1.00
1.375% 0.375% 0.20%   > 0.75 to 1.00       VII ≤ 1.75 to 1.00 1.25% 0.25% 0.175%
VIII ≤ 0.75 to 1.00 1.125% 0.125% 0.15%

 

(ii) for each Type of Term Loan, the rate per annum set forth under the relevant
column heading in the pricing grid immediately below:

 





Level Consolidated Applicable Margin Applicable Margin   Leverage Ratio for
Eurodollar Term for ABR Term     Loans Loans I ≥ 5.00 to 1.00 2.50% 1.50%   >
4.00 to 1.00     II < 5.00 to 1.00 2.00% 1.00%   > 3.50 to 1.00     III ≤ 4.00
to 1.00 1.75% 0.75%   > 2.75 to 1.00     IV ≤ 3.50 to 1.00 1.50% 0.50%   > 1.75
to 1.00     V ≤ 2.75 to 1.00 1.375% 0.375%   > 0.75 to 1.00     VI ≤ 1.75 to
1.00 1.25% 0.25% VII ≤ 0.75 to 1.00 1.125% 0.125%

 

Changes in the Applicable Margin and the Commitment Fee Rate in either pricing
grid above resulting from changes in the Consolidated Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which financial statements are delivered to the Lenders
pursuant to Section 6.1 and shall remain in effect until the next change to be
effected pursuant to this paragraph. If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest Applicable Margin and Commitment
Fee Rate shall apply. Each

 



4

 

determination of the Consolidated Leverage Ratio pursuant hereto shall be made
in a manner consistent with the determination thereof pursuant to Section 7.1(a)
(for the avoidance of doubt, without giving effect to the first proviso of the
definition of “Consolidated Total Debt”). In the event that any financial
statement or certification delivered pursuant to Section 6.2(a) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Borrower shall immediately (a) deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (b) determine the
Applicable Margin for such Applicable Period based upon the corrected Compliance
Certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. Notwithstanding anything else in this definition of
“Applicable Margin” to the contrary, the Applicable Margin for each Type of
Revolving Loan or the Commitment Fee Rate and each Type of Term Loan will be
determined based upon Level II of each corresponding pricing grid above
immediately upon the date of the consummation of the CEB Acquisition until the
first Adjustment Date occurring thereafter.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (g) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $150,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Augmenting Revolving Lender”: as defined in Section 2.4(b).

 

“Augmenting Term Lender”: as defined in Section 2.1(b).

 

“Available Amount”: an amount equal to the sum of (a) $100,000,000 and (b)
commencing with the date of delivery of the financial statements pursuant to
Section 6.1(a) for the fiscal year of the Borrower ending December 31, 2018, the
Available Excess Cash Flow Percentage of Excess Cash Flow for such fiscal year
and each subsequent fiscal year.

 

“Available Excess Cash Flow Percentage”: as to any fiscal year, (a) if the
Consolidated Secured Leverage Ratio is greater than 3.00:1.00 at the end of such
fiscal year, 50%, (b) if the Consolidated Secured Leverage Ratio is less than or
equal to 3.00:1.00 and greater than 2.50:1.00 at the end of such fiscal year,
75% and (c) if the Consolidated Secured Leverage Ratio is less than or equal to
2.50:1.00 at the end of such fiscal year, 100%

 



16

 

becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap
Obligation, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

“Existing Credit Agreement”: the credit agreement dated as of December 16, 2014,
among the Borrower, the several lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, and the other agents
party thereto, as amended.

 

“Existing Letters of Credit”: those letters of credit individually described on
Schedule 3.9.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and, (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”) and (c) any additional
facility established pursuant to an Incremental Amendment (including to the
extent applicable, without limitation, the Term Loan B Facility).

 

“FATCA”: (a) Sections 1471 to 1474 of the Code or any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in paragraphs
(a) or (b) above with the U.S. Internal Revenue Service, the United States
government or the government or tax authority of any other jurisdiction.

 

“Federal Funds Effective Rate”: the rate calculated by the NYFRB based on such
day’s federal funds transactions by depositary institutions (as determined in
such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate; provided that if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“First Amendment Effective Date”: as the term “Final Amendment Effective Date”
is defined in the First Amendment.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holdco”: any Domestic Subsidiary of the Borrower all or
substantially all of whose assets consist of Capital Stock of one or more
Foreign Subsidiaries that are “controlled foreign corporations” as defined in
Section 957 of the Code.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to

 





17

 

enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Borrower of
International Financial Reporting Standards.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its respective
Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered, dated as of June 17, 2016, by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit Aas amended, amended
and restated or replaced from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (other than, with respect to any guaranteeing person, any Excluded
Swap Obligations of such guaranteeing person), including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing person that
guarantees or in effect guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees, any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“High Yield Bridge Facility”: that certain high yield senior unsecured bridge
facility to be provided on the First Amendment Effective Date by JPMorgan Chase
Bank, N.A., Goldman Sachs Bank USA and/or certain other financial institutions
in an aggregate principal amount of up to $600,000,000, the

 



24

 

Borrower), whether contingent or not, prior to the date that is 91 days after
the later of the Revolving Termination Date or Term Loan Maturity Date and (b)
is in the Borrower’s good faith opinion on terms and conditions customary in the
relevant capital markets for preferred stock issued by issuers similar to the
Borrower.

 

“Permitted Sale Leaseback”: any sale-leaseback transaction consummated by the
Borrower or any of its Subsidiaries after the Initial Closing Date; provided
that, at the time of the consummation of such sale-leaseback transaction, the
aggregate amount of Net Cash Proceeds received from all such sale-leaseback
transactions do not exceed 5.0% of the consolidated total assets of the Borrower
and its Subsidiaries as of the end of the fiscal quarter immediately prior to
the date of such sale-leaseback transaction for which financial statements have
been delivered pursuant to Section 6.1; provided, further, that any such
sale-leaseback transactions not among the Borrower or its Subsidiaries must be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Subsidiary.

 

“Permitted Senior Unsecured Debt”: senior unsecured Indebtedness of a Loan Party
that (a) requires no scheduled cash payments of principal and no mandatory
repurchase or redemption obligations prior to the date that is 91 days after the
later of the Revolving Termination Date or Term Loan Maturity Date, other than
in connection with a change of control of Borrower or similar event, an asset
disposition or, if the Indebtedness is incurred to finance a Permitted
Acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith) and related costs, fees, expenses,
premiums and accrued but unpaid interest (including any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof), subject to conditions relating to the non-occurrence of such
Permitted Acquisition, and (b) does not impose financial “maintenance” (as
distinct from “incurrence”) covenants on the Borrower or any of the Subsidiaries
that are more restrictive than the maintenance covenants herein; provided that
the payment of the proceeds of such Indebtedness into escrow and grant of
security in connection therewith to secure the applicable Permitted Senior
Unsecured Debt prior to closing of a Permitted Acquisition (including any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of Indebtedness in connection therewith) intended to be
funded in whole or part with the proceeds of such Indebtedness shall not be
deemed to result in such Indebtedness being deemed secured for purposes hereof
for so long as such escrow remains in effect.

 

“Permitted Senior Unsecured Notes”: the senior unsecured notes to be issued and
sold on or prior to the First Amendment Effective Date pursuant to a Rule 144A
(with or without registration rights) or other private placement, the proceeds
of which are intended to finance the Transactions and Transaction Costs
(including, subject to the following proviso, any interim unsecured bridge
financing entered into or incurred in lieu thereof); provided that the aggregate
gross proceeds of the Permitted Senior Unsecured Notes may not exceed
$600,000,000 unless, on or prior to the date of such issuance, either (i) the
amount of committed financing provided to the Borrower by JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA and/or certain other financial institutions for
purposes of consummating the Transactions and Transaction Costs is reduced by
the amount of such excess, (ii) the contemplated amount of Revolving Extensions
of Credit under the Revolving Facility previously identified by the Borrower to
the Administrative Agent as a source of financing in part for the Transactions
and Transaction Costs is reduced by the amount of such excess and/or (iii) the
Borrower repays principal amounts outstanding under the Revolving Facility in
the amount of such excess (or, to the extent the aggregate principal amount
outstanding under the Revolving Facility is less than the amount of such excess,
holds or funds into escrow Unrestricted Cash pending completion of the CEB
Acquisition in the amount of the difference); provided further, the payment of
proceeds of such notes into escrow and grant of security to secure the Permitted
Senior Unsecured Notes in connection therewith prior to consummation of the
Transactions shall not be



 



25

 

deemed to result in such notes being deemed secured for purposes hereof for so
long as such escrow remains in effect.

 

“Permitted Subordinated Debt”: unsecured Indebtedness subordinated to the
Obligations that (a) requires no scheduled cash payments of principal and no
mandatory repurchase or redemption obligations prior to the date that is 91 days
after the later of the Revolving Termination Date or Term Loan Maturity Date,
other than in connection with a change of control of Borrower or similar event,
an asset disposition or, if the Indebtedness is incurred to finance a Permitted
Acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith) and related costs, fees, expenses,
premiums and accrued but unpaid interest (including any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof), subject to conditions relating to the non-occurrence of such
Permitted Acquisition, (b) does not impose financial “maintenance” (as distinct
from “incurrence”) covenants on the Borrower or any of the Subsidiaries that are
more restrictive than the maintenance covenants herein, and (c) contains
customary subordination terms that are reasonably acceptable to the
Administrative Agent.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation required by the terms of this
Agreement to be made on a Pro Forma Basis, that such calculation shall be made
after taking into account (a) any Specified Transaction, (b) any Operating
Expense Initiative and (c) any repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness that has occurred on or by
such time, as though such Specified Transaction, Operating Expense Initiative,
repayment, redemption, repurchase, retirement, discharge or incurrence had
occurred at or prior to such date or on the first day of such period, as the
case may be, including pro forma adjustments arising out of events attributable
to or actions taken in connection with such Specified Transaction, Operating
Expense Initiative or such repayment, redemption, repurchase, retirement,
defeasance, discharge or incurrence of Indebtedness; provided that, at the time
of any calculation of Consolidated Net Income, any repayment, redemption,
repurchase, retirement, defeasance or discharge of Indebtedness expected to be
made within ten Business Days of the sale of any Subsidiary or line of business
acquired as part of the Transactions that is or becomes accounted for as a
discontinued operation because it is being held for sale with the Net Cash
Proceeds of the sale of such asset shall be reflected for the purpose of any
compliance or ratio test as if such prepayment had occurred on the first day of
the applicable period (it being understood that if such prepayment is not made
within such ten Business Day period, then Consolidated Net Income shall be
recalculated at such time without giving effect to such prepayment). Upon giving
effect to a Specified Transaction on a “Pro Forma Basis,” (i) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection with such
Specified Transaction (or any other transaction that occurred during

 



28

 



“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is
$1,200,000,000.

 

“Revolving Commitment Increase”: as defined in Section 2.4.

 

“Revolving Commitment Period”: the period from and including the Initial Closing
Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided that, in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i) in the
case of Section 2.21, the Revolving Lenders’ Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Revolving Commitment and
(ii) in the case of the defined term “Revolving Extensions of Credit” (other
than as used in Section 2.21(c)) and Section 2.4(a), the Revolving Lenders’
Revolving Percentages shall be adjusted to give effect to any reallocation
effected pursuant to Section 2.21(c).

 

“Revolving Termination Date”: June 17, 2021the fifth anniversary of the Second
Amendment Effective Date.

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the foregoing clauses (a) and (b).

 



29

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Amendment”: that certain Second Amendment to the Credit Agreement, dated
March 20, 2017, among the Borrower, each other Loan Party party thereto, the
Lenders party thereto, and the Administrative Agent.

 

“Second Amendment Effective Date”: as defined in the Second Amendment, which
date is March 20, 2017.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Lenders, the Lenders and any affiliate of any Lender to which
Obligations are owed.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person and its subsidiaries, on a consolidated basis, will, as of such
date, exceed the amount of all “liabilities of such Person and its subsidiaries,
on a consolidated basis, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person and its subsidiaries, on a
consolidated basis, will, as of such date, be greater than the amount that will
be required to pay the liability of such Person and its subsidiaries, on a
consolidated basis, on its debts as such debts become absolute and matured, (c)
such Person and its subsidiaries, on a consolidated basis, will not have, as of
such date, an unreasonably small amount of capital with which to conduct their
business, and (d) such Person and its subsidiaries, on a consolidated basis,
will be able to pay their debts as they mature. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or Affiliate
thereof.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof at the time of entering into such Swap Agreement
in respect of interest rates, currency exchange rates or commodity prices.

 



31

 

“Term Commitment” opposite such Lender’s name on Schedule 1.1A. The original
aggregate amount of the Term Commitments is $600,000,000.

 

“Term Facility”: as defined in the definition of “Facility”.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan B Facility”: that certain seven-year senior secured term loan B
facility to be provided on or prior to the First Amendment Effective Date in an
aggregate principal amount of $1,375,000,0001,400,000,000 (and any other senior
secured term loan facility incurred in lieu of all or a portion of such term
loan B facility) the proceeds of which are intended to finance the Transactions
and the Transaction Costs. For the avoidance of doubt, the Term Loan B Facility
may be incurred as an Incremental Term Loan pursuant to an Incremental Amendment
hereto.

 

“Term Loan Maturity Date”: June 17, 2021the fifth anniversary of the Second
Amendment Effective Date.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Initial Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding). Notwithstanding
the foregoing, when a Defaulting Lender shall exist, (i) in the case of Section
2.21, the Term Lenders’ Term Percentages shall be determined without regard to
any Defaulting Lender’s Term Commitment and (ii) in the case of the defined term
“Term Extensions of Credit” (other than as used in Section 2.21(c)) and Section
2.4(a), Term Lenders’ Term Percentages shall be adjusted to give effect to any
reallocation effected pursuant to Section 2.21(c).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transaction Costs”: the fees and expenses incurred by the Borrower in
connection with the Transactions and the transactions contemplated thereby.

 

“Transactions”: (a) the CEB Acquisition and the other transactions contemplated
by the Acquisition Agreement, (b) the consummation of the First Amendment and
the Second Amendment, (c) the entering into of the Term Loan B Facility, (d) the
entering into of the 364-day Bridge Facility, (e) the issuance of the Permitted
Senior Unsecured Notes (or the entering into or incurrence of any interim
unsecured bridge financing in lieu thereof) and (f) the Debt Repayment.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 



36

 

Date and specifying the amount to be borrowed. The Term Loans made on the
Initial Closing Date shall initially be Eurodollar Loans. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 12:00 Noon, New York City time, on the Initial Closing Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

 

2.3 Repayment of Term Loans. The Term Loan of each Lender shall mature in 16
consecutive quarterly installments (with the balance of the Term Loan of each
Lender maturing on the Term Loan Maturity Date), each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:

 

Installment   Principal Amount September 30, 2016   $7,500,000 December 31, 2016
  7,312,500 March 31, 2017     June 30, 2017       September 30, 2017  
$7,500,0007,312,500 December 31, 2017   $7,500,0007,312,500 March 31, 2018  
$7,500,0007,312,500 June 30, 2018   $7,500,0007,312,500 September 30, 2018  
$7,500,0007,312,500 December 31, 2018   $7,500,0007,312,500 March 31, 2019  
$7,500,0007,312,500 June 30, 2019   $11,250,00010,968,750 September 30, 2019  
$11,250,00010,968,750 December 31, 2019   $11,250,00010,968,750 March 31, 2020  
$11,250,00010,968,750 June 30, 2020   $15,000,00014,625,000 September 30, 2020  
$15,000,00014,625,000 December 31, 2020   $15,000,00014,625,000 March 31, 2021  
$15,000,00014,625,000 Term Loan Maturity Date   $435,000,000424,125,000

 

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Dollars from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.10.

 

(b) The Borrower may from time to time elect to increase the Revolving
Commitments (a “Revolving Commitment Increase”) in a minimum amount of
$5,000,000 or such



 



37

 

lower amount if such amount represents all remaining availability under the
limit set in this Section 2.4(b) so long as, after giving effect thereto, the
aggregate amount of the Incremental Extensions of Credit and Revolving
Commitment Increases does not exceed (i) $750,000,000 plus (ii) in the event the
Term Loan B Facility is incurred as an Incremental Term Loan,
$1,375,000,0001,400,000,000 plus (iii) an additional unlimited amount, provided,
that in the case of this clause (iii), (A) at the time of incurrence (or the
making of commitments if not drawn in full when committed) on a Pro Forma Basis
(assuming that any such Revolving Commitment Increase is drawn in full and
excluding the cash proceeds of such Revolving Commitment Increase), the
Consolidated Secured Leverage Ratio does not exceed 3.50 to 1.00 as of the end
of the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or 6.1(b) and (B) committed but
undrawn amounts for which the requirements in clause (A) are met when committed
shall subsequently be available to be drawn without a need to meet such
requirements. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Revolving Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Revolving Lender”), to increase
their existing Revolving Commitments, or extend Revolving Commitments, as the
case may be, provided that (i) each Augmenting Revolving Lender, shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Revolving Lender, the Borrower and such
Increasing Revolving Lender execute an agreement substantially in the form of
Exhibit G hereto, and (y) in the case of an Augmenting Revolving Lender, the
Borrower and such Augmenting Revolving Lender execute an agreement substantially
in the form of Exhibit H hereto. Increases and new Revolving Commitments created
pursuant to this clause shall become effective on the date agreed by the
Borrower, the Administrative Agent (such approval by the Administrative Agent
not to be unreasonably withheld) and the relevant Increasing Revolving Lenders
or Augmenting Revolving Lenders and the Administrative Agent shall notify each
Revolving Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender), shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, the conditions set forth in paragraphs (a) and
(b) of Section 5.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) after giving
effect to such Revolving Commitment Increase, subject to Section 1.2(e), the
Borrower shall be in compliance with Section 7.1, and (iii) the Administrative
Agent shall have received documents consistent with those delivered on the
Initial Closing Date under Section 5.1(f) as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Revolving Commitments,
(i) each relevant Increasing Revolving Lender and Augmenting Revolving Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Revolving Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Revolving Lenders, each Revolving Lender’s portion of the outstanding
Revolving Loans of all the Revolving Lenders to equal its Revolving Percentage
of such outstanding Revolving Loans, and (ii) the Borrower shall be deemed to
have repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower in accordance with the requirements of
Section 2.5). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence in respect of each Eurodollar Loan shall be
subject to indemnification by the Borrower pursuant to the provisions of Section
2.18 if the deemed payment occurs other than on the last day of the related
Interest Periods. For the avoidance of doubt, no existing Lender will be
required to provide any Revolving Commitment Increase and the Borrower shall
have no

 



39

 

or a whole multiple thereof, and shall reduce permanently the Revolving
Commitments then in effect.

 

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans of any Facility, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 11:00 A.M., New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.18. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans) accrued interest to such date on the
amount prepaid. Amounts to be applied in connection with prepayments made
pursuant to this Section 2.9 shall be applied to the prepayment of the Term
Loans in accordance with Section 2.15(b). Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.

 

2.9 Mandatory Prepayments and Commitment Reductions. (a) If on any date any
Group Member shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event, and the Consolidated Leverage Ratio of the Borrower for the most recently
ended four fiscal quarters is greater than 2.50 to 1.00, then, unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
50% of such Net Cash Proceeds shall be applied on such date to the prepayment of
the Term Loans as set forth in Section 2.9(b); provided that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the prepayment of the Term Loans as set forth in Section
2.9(b).

 

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.9 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.15(b). Subject to such Section 2.15(b), the application of any
prepayment required to be made pursuant to Section 2.9(a) shall be applied to
Term Loans under any Facility selected by the Borrower. The application of any
prepayment pursuant to this Section 2.9 with respect to a Facility shall be made
on a pro rata basis to the then outstanding Term Loans being repaid irrespective
of whether such outstanding Term Loans are ABR Loans or Eurodollar Loans. Each
prepayment of the Loans under this Section 2.9 with respect to a Facility shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

2.10 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in



 



42

 

2.15 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans under each Facility shall be made
pro rata among the Term Lenders under each such Facility according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders with respect to each such Facility. The amount of each principal
prepayment of the Term Loans under each Facility shall be applied to reduce the
then remaining installments of the Term Loans with respect to such Facility
pro rata based upon the then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower.



 



48

 

deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate setting forth the calculation in reasonable detail as to
any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.19 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any Lender
shall fail to make any payment required to be made by it pursuant to Sections
2.15(e), 2.15(f), 3.4, 3.5 or 9.7, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.20 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.16, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or does not consent
to any proposed amendment, supplement, modification, consent, or waiver of this
Agreement or any other Loan Document requested by the Borrower which requires
the consent of (i) each Lender affected thereby or (ii) all the Lenders
(including such Lender’s consent) and which has been consented to by the
Required Lenders, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16 and Section 2.17, or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) the Borrower shall be liable
to the assigning Lender under Section 2.18 if any Eurodollar Loan owing to such
assigning Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iii) until such time as such assignment shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, (iv) if the assignee is
not already a Lender, the Borrower shall have received the prior written consent
of the Administrative Agent (and if a Revolving Commitment is being assigned,
the Issuing Lender), which consent shall not unreasonably be withheld, (v) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (vi) in the case of
any



 



49

 

such assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (vii) any such
assignment shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. No action by or consent of the replaced Lender shall be necessary in
connection with such removal or assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment, the Borrower, the Administrative Agent, and the receipt of
such purchase price by such replaced Lender and the replacement Lender shall
otherwise comply with Section 10.6; provided that ifshall be deemed to be an
execution of an Assignment and Assumption by such replaced Lender does not
comply with Section 10.6 within three Business Days after the Borrower’s
request,and the assignee in compliance with Section 10.6 shall not be required
to effectand the provisions set forth in Exhibit D hereto shall apply mutatis
mutandis in regard to such assignment effected hereby. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;

 

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c) if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

 

(i) all or any part of the L/C Obligations of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Exposure Percentages plus such Defaulting
Lender’s L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8.1 for so long as such L/C Obligations are outstanding;

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;



 



61

 

5.2 Conditions to Each Extension of Credit. TheSubject to Section 2.1(b)(iii)
(with respect to any Incremental Term Loans), the agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already so qualified in which case, such representations and warranties shall be
true and correct in all respects) on and as of such date as if made on and as of
such date unless such representation relates solely to an earlier date, in which
case such representation shall be true and correct as of such date; provided
that to the extent that each of the Acquisition Facilities and the Permitted
Senior Unsecured Notes (or High Yield Bridge Facility) have been drawn or
issued, as applicable, in an aggregate principal amount of at least
$2,275,000,000 on or prior to the First Amendment Effective Date, the sole
representations and warranties which shall be conditions to any extension of
credit under the Revolving Facility for the sole purpose of financing the
Transactions and the Transaction Costs shall be the Limited Conditionality
Representations.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date; provided that to the extent that each of the
Acquisition Facilities and the Permitted Senior Unsecured Notes (or High Yield
Bridge Facility) have been drawn or issued, as applicable, in an aggregate
principal amount of at least $2,275,000,000 on or prior to the First Amendment
Effective Date, the conditions precedent set forth in this Section 5.2(b) shall
not apply to any extension of credit under the Revolving Facility for the sole
purpose of financing the Transactions and the Transaction Costs.

 

Subject to Section 2.1(b)(iii) (with respect to any Incremental Term Loans),
Eeach borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Lender thereof) or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder (other than pursuant to any
Specified Cash Management Agreement), the Borrower shall and shall cause each of
its Subsidiaries to:

 

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event (i) within 90 days after the end of
each fiscal year of the Borrower or (ii) if the Borrower has been granted an
extension by the Securities and Exchange Commission permitting the late filing
by the Borrower of any annual report on form 10-K the earlier of (x) 120 days
after the end of each fiscal year of the Borrower or (y) the last day of any
such extension, a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of operations and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than, in each
case, any qualification or exception solely with



 



68

 

interest); provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

 

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
at any one time outstanding when incurred the greater of (A)
$262,500,000300,000,000 and (B) 40.0% of Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended at or prior to such time
and for which financial statements are available, calculated on a Pro Forma
Basis;

 

(i) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of bank guarantees issued in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

(j) (i) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness arising from the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that any such Indebtedness is extinguished within 30 days of its incurrence;

 

(k) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

 

(l) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of equity
interests of the Borrower permitted by Section 7.6;

 

(m) Indebtedness in respect of hedging obligations (to the extent constituting
Indebtedness) incurred in the ordinary course of business and not for
speculative purposes;

 

(n) Indebtedness consisting of obligations of the Borrower or its Subsidiaries
under earnout obligations, purchase price adjustments, deferred consideration or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions and any other Investments permitted hereunder;

 

(o) Indebtedness in respect of Permitted Subordinated Debt and Permitted Senior
Unsecured Debt; provided that, subject to Section 1.2(e), the Borrower shall be
in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio not to
exceed 5.25 to 1.00 and the covenants set forth in Sections 7.1(b) and (c) after
giving effect to the incurrence of any such Permitted Subordinated Debt or such
Permitted Senior Unsecured Debt, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension of such Indebtedness
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest);

 

(p) Indebtedness of Foreign Subsidiaries, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest), in an aggregate amount at any time outstanding not to exceed
$30,000,000;



 



71

 

may be permitted under the terms of such financings) do not at any time encumber
any property other than the property financed by such Indebtedness,
replacements, additions and accessions thereto and the proceeds thereof and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(j) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or to secure Indebtedness permitted pursuant to
Section 7.2(g); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof not to exceed the outstanding principal amount thereof
together with associated costs, fees, expenses, premiums and accrued but unpaid
interest;

 

(k) any judgment Lien not constituting an Event of Default under Section 8.1(h);

 

(l) any interest or title of a licensor or sublicensor of Intellectual Property
or any lessor or sublessor under any license or sublicense agreement (including
software and other technology licenses) or lease or sublease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business;

 

(m) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$150,000,000 at any one time;when incurred the greater of (A) $300,000,000 and
(B) 40.0% of Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended at or prior to such time and for which financial
statements are available, calculated on a Pro Forma Basis;

 

(n) Liens granted by a Foreign Subsidiary (i) to the Borrower or any other
Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to the
Borrower or such other Subsidiary and (ii) in respect of Indebtedness that was
incurred in connection with the acquisition of such Foreign Subsidiary pursuant
to a Permitted Acquisition in an aggregate principal amount not to exceed
$75,000,000 at any one time outstanding, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof;

 

(o) Liens arising from precautionary UCC (or other similar recording or notice
statutes) financing statement filings;

 

(p) Liens in favor of (i) a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) incurred in the ordinary course of
business or arising pursuant to such banking institutions’ general terms and
conditions or (ii) a collection bank arising under Section 4-210 of the UCC on
the items in the course of collection;

 

(q) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8, or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted by Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 



79

 

(e) Investments in existence on the date hereof listed on Schedule 7.8(e) and
any modification, replacement, renewal or extension thereof;

 

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to, or after giving effect to, such investment, is a Wholly Owned
Subsidiary Guarantor;

 

(g) intercompany Investments by any Group Member in a Subsidiary that is not a
Wholly Owned Subsidiary Guarantor; provided that the aggregate amount of such
Investments (excluding all such Investments otherwise permitted pursuant to this
Section 7.8), less any cash return on Investments received after the date
hereof, shall not at the time of the making of any such Investment exceed the
greater of (i) $300,000,000337,500,000 and (ii) 45.0% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended on or prior
to such time for which financial statements are available, calculated on a Pro
Forma Basis;

 

(h) Investments consisting of deposit or securities accounts maintained in the
ordinary course of business;

 

(i) any acquisition of any assets or capital stock of another Person (including
as a result of merger or otherwise); provided that (i) subject to Section
1.2(e), the Borrower shall be in compliance on a Pro Forma Basis with a (x)
Consolidated Leverage Ratio of not more than 4.50 to 1.00, (y) Consolidated
Secured Leverage Ratio of not more than 3.50 to 1.00 and (z) Consolidated
Interest Expense Ratio of not less than 3.25 to 1.00, in each case, after giving
effect to such acquisition for which financial statements are available as if
such acquisition occurred immediately prior to the first day of the period of
four consecutive fiscal quarters most recently ended prior to such acquisition;
and (ii) if such acquisition would require the Borrower to provide pro forma
financial information regarding such acquisition in a current report on Form
8-K, quarterly report on Form 10-Q, or annual report on Form 10-K filed with the
SEC, the Borrower shall have delivered a certificate of a Responsible Officer
certifying the Borrower’s pro forma compliance described in clause (i) above and
containing all information and calculations necessary for determining such
compliance;

 

(j) Investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

 

(k) Investments in exchange for, or made with the proceeds (within 180 days of
receipt) of, existing Investments which are of at least equivalent market value
(as reasonably determined by the Borrower’s chief financial officer, chief
executive officer, corporate controller or president as at the time of exchange
or disposition) as such existing Investments and are of the same type and nature
as such existing Investment;

 

(l) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition or Investment permitted
by this Section 7.8; provided that the proceeds of such Investments shall be
used directly or indirectly through one or more Subsidiaries solely for the
purpose of paying the consideration and transaction costs related to such
Permitted Acquisition or Investment permitted by this Section 7.8;

 

(m) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) extensions of credit in the
nature of the performance of bids and (iv) Investments received in satisfaction
or partial satisfaction of amounts owing from financially troubled account

 



89

 

Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

9.10 Co-Syndication Agents and Co-Documentation Agents. The Co-Syndication
Agents and Co-Documentation Agents shall have no duties or responsibilities
hereunder in their capacity as such.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders,” consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release or limit the Borrower or any
Subsidiary Guarantor that is a Material Subsidiary from its obligations under
the Guarantee and Collateral Agreement (other than pursuant to Section 10.14
hereof), in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.15 without the written consent of all
Lenders under each Facility adversely affected thereby; (v) reduce the amount of
Net Cash Proceeds required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility; (vi) reduce the percentage specified in the definition of
“Majority Facility Lenders” with respect to any Facility without the written
consent of all Lenders under such Facility; (vii) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (viii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender or (ix) amend, modify or waive any
provision of Section 2.21 without the written consent of the Issuing Lender and
the Administrative Agent. Notwithstanding the foregoing, the terms applicable
solely to any Facility may be amended with the consent of the Majority Facility
Lenders with respect to such Facility (and shall not require the consent of
other Lenders). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders

 



90

 

and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding this Section 10.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 10.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 10.1 shall require the
consent of any Defaulting Lender.

 

Notwithstanding the foregoing, (a) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (ai) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (bii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
Majority Facility Lenders. The and (b) the Borrower may enter in Incremental
Amendments in accordance with Section 2.1, including to provide for the Term
Loan B Facilities as contemplated therein, and to amend any other Loan Documents
as may be appropriate in connection therewith, and such Incremental Amendments
shall be effective to amend the terms of this Agreement and the other applicable
Loan Documents, in each case without any further action or consent of any other
party to the Loan Documents.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of all or a portion of the outstanding Term Loans having
the same terms (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans and (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension.

 

Further, notwithstanding anything to the contrary contained in this Section
10.1, this Agreement may be amended to extend the maturity date of outstanding
Term Loans and/or Revolving Commitments pursuant to one or more offers made from
time to time by the Borrower to all the Lenders on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments) and on the same terms to each such Lender, with the
written consent of the Administrative Agent, the Borrowers and each of the
Lenders holding Loans having an extended maturity date. Each group of Term Loans
or Revolving Commitments so extended shall constitute a separate tranche with
the same terms as the original Term Loans or Revolving Commitments.

 

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

 



94

 

hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person or any
Disqualified Institutions (except to the extent the Borrower has consented to
such assignment to a Disqualified Institution, it being understood that the list
of Disqualified Institutions shall be available to all Lenders and may be
provided to Lenders through electronic communication); provided that,
notwithstanding anything to the contrary, the Administrative Agent shall not
have any obligation to determine whether any potential assignee is a
Disqualified Institution or any liability with respect to any assignment made to
a Disqualified Institution) (each, an “Assignee”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within tenfive Business dDays
after having received notice thereof;

 

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility, $1,000,000250,000) unless each
of the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8.1(a) or (f) has occurred and is



 



100

 

compliance with Section 7.5 or, (iii) under the circumstances described in
paragraph (b) below or (iv) under the circumstances described in Section 8.15 of
the Guarantee and Collateral Agreement.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (including obligations under or in respect
of Specified Swap Agreements, but not including contingent obligations for which
no claim has been made or pursuant to Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or any Letters of Credit that are
outstanding shall have been cash collateralized or backstopped in a manner
reasonably acceptable to the Issuing Lender thereof), (i) the Collateral shall
be released from all Liens created under the Security Documents and (ii) the
Guarantees, the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

10.15 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section or provisions no less restrictive than those in this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. “Information” means all information
received from any Loan Parties or its Affiliates or its Affiliates’ directors,
officers, employees, trustees or agents, relating to the Borrower or any of its
Subsidiaries or their business, other than any such information that is publicly
available to the Administrative Agent, any Issuing Lender or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.15 and other than information pertaining to this Agreement routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry; provided that in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 



EXHIBIT B TO

SECOND AMENDMENT

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

GARTNER, INC.

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 17, 2016

 



  

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on (including interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and Reimbursement
Obligations and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements or any Specified Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, however, that for the purposes of determining
any Guarantor Obligations of any Guarantor, the definition of “Borrower
Obligations” shall no create any guarantee by such Guarantor of any Excluded
Swap Obligation of such Guarantor.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office (including, without limitation, those United States
copyright registrations and applications for registration listed in Schedule 6),
and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright (including, without limitation, those listed in Schedule 6).

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Collateral”: unless otherwise agreed by the Borrower and the
Administrative Agent, (a) any owned or leased real property or any other
interest in real property, (b) motor vehicles and other assets subject to
certificates of title, (c) any Letter-of-Credit Rights (except to the extent
perfection can be obtained by filing financing statements under the UCC) and
Commercial Tort Claims with a potential value below $10,000,00020,000,000, (d)
any property to the extent that the grant of a security interest in which is
prohibited by applicable law, requires a consent not obtained of any
Governmental Authority pursuant to such applicable law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note (other than
any of the foregoing issued by a Grantor), any applicable shareholder or similar
agreement, (e) margin stock and Capital Stock in any Person (other than any
wholly-owned Subsidiary of the Borrower) to the extent not permitted by the
terms of such Person’s

 



the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
any Grantor’s right, title or interest therein or any trademark or service mark
issued as a result of such application under applicable federal law, or any
intellectual property or rights therein or thereto if the grant of a Lien on or
security interest in such intellectual property would result in the cancellation
or voiding of such intellectual property or such rights and (ii) any Excluded
Collateral.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Lenders and the Issuing Lenders to enter
into the Credit Agreement and to induce the Lenders and Issuing Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent, each Lender and each
Issuing Lender that:

 

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. None of the Grantors have filed or
consented to the filing of any financing statement or other public notice with
respect to all or any part of the Collateral in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement. Without limiting the foregoing, for the avoidance of doubt, it
is understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to practice or use Intellectual Property owned or
developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent and each Lender
understand that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

 

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
in each case, to the extent such security interests may be perfected by such
filings and other actions and (b) are prior to all other Liens on the Collateral
in existence on the date hereof except Liens permitted by the Credit Agreement.

 

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.

 

4.4 Equipment. On the date hereof, the Equipment in excess of
$10,000,00020,000,000 (other than mobile goods) are kept at the locations listed
on Schedule 5.

 

4.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor except that, in the case of
Foreign Subsidiary Voting Stock of Issuers that are Foreign

  

 



Subsidiaries or Foreign Subsidiary Holdcos, the shares of Foreign Subsidiary
Voting Stock of such Issuers pledged by such Grantor hereunder constitute 66% of
all the issued and outstanding Foreign Subsidiary Voting Stock of such Issuers
(or, if such Grantor owns less than 66% of the issued and outstanding Foreign
Subsidiary Voting Stock of any Issuer that is a Foreign Subsidiary, the shares
of Foreign Subsidiaries Voting Stock of such Issuer pledged by such Grantor
hereunder constitute all the issued and outstanding Foreign Subsidiary Voting
Stock of such Issuer that is owned by such Grantor).

 

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

 

4.6 Intellectual Property. (a) Schedule 6 lists all Grantor Registered
Intellectual Property and all Copyright Licenses, Trademark Licenses and Patent
Licenses under which any Grantor is the exclusive licensee of a U.S. registered
Copyright, Trademark and/or Patent or applications therefor.

 

(b) All Grantor Registered Intellectual Property is subsisting and unexpired
and, to the knowledge of the owning Grantor, valid and enforceable.

 

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel the validity of, or such Grantor’s rights
in, any Grantor Registered Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, (i) seeking to limit or cancel the validity of any Grantor
Registered Intellectual Property or such Grantor’s ownership interest therein,
or (ii) which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding (other then Letters
of Credit which have been cash collateralized in a manner reasonably acceptable
to the Issuing Lender) and the Commitments shall have terminated:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
Grantor shall at any time hold or acquire any Instrument, Certificated Security
or Chattel Paper constituting Collateral and evidencing an amount in excess of
$10,000,00020,000,000 payable, such Grantor shall promptly arrange for
Instrument, Certificated Security or Chattel Paper to be immediately delivered
to the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

  

 



5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall (i) maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and (ii) use commercially reasonable efforts necessary to defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

 

(b) Annually, at the time of the delivery of the Borrower’s annual financial
statements with respect to the preceding fiscal year pursuant to Section 6.1(a)
of the Credit Agreement, such Grantor will furnish to the Administrative Agent
and the Lenders statements and schedules which provide the information on the
assets and property of such Grantor in reasonable detail consistent with that
provided in the Schedules hereto or confirm that there has been no change in
such information since the date on which the Grantor provided information to the
Administrative Agent and the Lenders pursuant to this Section 5.2(b) (other than
the information on Schedule 5, which shall not be subject to any such annual
update or confirmation).

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and cause to be filed or recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining and
maintaining the security interest created by this Agreement over the Collateral
as a perfected security having at least the priority described in Section 4.2
and preserving the rights and powers herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property, Letter-of-Credit Rights and any other relevant Collateral
(other than any Excluded Collateral) for which “control” (within the meaning of
the applicable UCC) is required for perfection under the applicable UCC, taking
any actions necessary to enable the Administrative Agent to obtain “control”
with respect thereto.

 

5.3 Changes in Name, etc. Within 30 days of changing (i) its jurisdiction of
organization or the location of its chief executive office or sole place of
business or principal residence from that referred to in Section 4.3 or (ii) its
name, such Grantor will provide written notice the Administrative Agent of such
change and deliver to the Administrative Agent all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein.

 

5.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, upon becoming aware, in reasonable detail, of:

 

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

5.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the

  

 



adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Grantor Registered Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office or acquire a registration of or application for
any such Intellectual Property, such Grantor shall report such filing to the
Administrative Agent within five Business Days after the last day of the fiscal
quarter in which such filing or acquisition occurs for Patents and Trademarks.
Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Copyright, Patent or
Trademark, as applicable.

 

(g) Such Grantor will take all commercially reasonable steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the material Grantor Registered Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability, other than abandonment of any Grantor
Registered Intellectual Property at the end of the applicable statutory term or
upon any final rejection during prosecution, and, with respect to any pending
application included in the Grantor Registered Intellectual Property that is not
material to the owning Grantor, any abandonment in the ordinary course of
business.

 

(h) In the event that any of its material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, if consistent with reasonable
business judgment under the circumstances, sue for infringement,
misappropriation or dilution or seek injunctive relief where appropriate and
attempt to recover any and all damages for such infringement, misappropriation
or dilution.

 

5.7 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $10,000,00020,000,000,
such Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1 Receivables. (a) At any time after the occurrence and during the continuance
of an Event of Default, if requested by the Administrative Agent, a Grantor
shall (i) promptly (and, in any event, within two Business Days) deposit the
Proceeds of any payment of Receivables collected by such Grantor in the exact
form received, duly indorsed by such Grantor to the Administrative Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Administrative Agent, subject to withdrawal by the Administrative Agent
for the account of the Lenders only as provided in Section 6.5, and (ii) hold
such Proceeds in trust for the Administrative Agent and the Lenders. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.

  

 



8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations in respect of Specified Swap
Agreements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

 

(b) If (i) any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
(ii) a Grantor is released from its obligations hereunder with respect to the
Liens or the Collateral granted by such Grantor (including pursuant to the
following sentence) or (iii) any assets previously constituting Collateral are
or become Excluded Collateral, then the Administrative Agent, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral. At the request and sole expense of
the Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder: (i) in the event that all the Capital Stock or all or substantially
all of the assets of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement or (ii)
at the request of the Borrower, if such Subsidiary Guarantor is not, at the time
of such release, a Material Subsidiary; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transactionrelease is in compliance with the Creditthis Agreement and the other
Loan Documents.

 

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 